As Amended and Restated February 13, 2009 BURLINGTONNORTHERN SANTA FE NON-EMPLOYEE DIRECTORS' STOCK PLAN SECTION 1 GENERAL 1.1.Purpose.The Burlington Northern Santa Fe Non-Employee Directors' Stock Plan (the "Plan") has been established by Burlington Northern Santa Fe Corporation (the "Company") to promote the interests of the Company and its stockholders by enhancing the Company's ability to attract and retain the services of experienced and knowledgeable directors and by encouraging such directors to acquire an increased proprietary interest in the Company. 1.2.Operation and Administration.The operation and administration of the Plan shall be subject to the provisions of Section4.Capitalized terms in the Plan shall be defined as set forth in Section7 or elsewhere in the Plan. SECTION 2 OPTION AWARDS 2.1.Terms and Conditions. Each Option Award granted under the Plan shall be evidenced by an agreement and shall comply with the following terms and conditions: (a) The Board may from time to time grant Option Awards to one or more Eligible Directors. (b) The option exercise price shall be the Fair Market Value of the Stock subject to such Option Award on the date of grant. (c)The Option Award shall not be sold, assigned, transferred, pledged or otherwise encumbered, other than by will or the laws of descent and distribution, unless the Participant has made an irrevocable election to receive a transferable option with the Secretary of the Company prior to the date of grant or as may be required by rules established by the Board.Such transferable Option Awards may be transferred by a Participant for no consideration to or from the Participant's Immediate Family (including, without limitation, to a trust for the benefit of a Participant's Immediate Family or a Family Partnership for members of the Immediate Family), and the transferee shall remain subject to all of the terms and conditions applicable to such Option Award prior to such transfer. (d)The Option Awards under this subsection2.1 shall be subject to the vesting provision set forth in subsection2.2. 2.2.Vesting.Option Awards shall be exercisable commencing one (1) year from the date of grant.A Participant who ceases to be a Director shall forfeit any Option Award which is not vested on his Date of Termination; provided, however, that (i)if a Participant ceases to be a Director by reason of his Retirement, death, or Disability, all of his Option Awards that are not then vested shall become vested; and (ii)any portion of an Option Award that is held by an individual serving as a Director on the date of a Change in Control that is not then vested shall vest on the date of the Change in Control. 2.3.Exercise.To the extent that an Option Award is exercisable, it may be exercised in whole or in part by filing a written notice with the Secretary of the Company at its corporate headquarters prior to the date the Option expires.Such notice shall specify the number of shares of Stock which the Participant elects to purchase, and shall be accompanied by payment of the exercise price for such shares of Stock indicated by the Participant's election.Payment shall be by cash or by check payable to the Company, except that all or a portion of such required amount may be paid by delivery of shares of Stock having an aggregate Fair Market Value (valued as of the date of exercise) that is equal to the amount of cash which would otherwise be required. 2.4.Expiration.An Option Award granted to a Director shall expire on the tenth anniversary of the Award Date; provided, however, that in no event shall the Option Award be exercisable after the first anniversary of the Date of Termination of the Director. SECTION 3 RESTRICTED STOCK UNIT AWARDS 3.1.Terms and Conditions. Subject to the terms of this Section3, a Restricted Stock Unit entitles an Eligible Director to receive one share of Stock for the unit at the end of a vesting period in accordance with subsection 3.4 and to the extent provided by the Award with the vesting of such unit also to be contingent upon such conditions as may be set forth in the Award.During any period in which Restricted Stock Units are outstanding and have not been settled in Stock, the Eligible Director shall not have the rights of a stockholder, but shall have the right to receive a payment from the Company in lieu of a dividend in an amount equal to such dividends and at such times as dividends would otherwise be paid. 3.2.Grant.As of the date of each Annual Meeting (or, if later, the date that is two business days after the release of the Company's earnings results for the first quarter of the year), each Director who is an Eligible Director as of the date of such Annual Meeting shall be granted, under this Section3.2, a Restricted Stock Unit Award of a number of units with a grant date fair value, as measured by SFAS 123R, of $180,000, rounded to the nearest 10 units.Notwithstanding the foregoing, the number of units composing each such Restricted Stock Unit Award may be adjusted downward from the number determined pursuant to the preceding sentence in any Plan Year in a manner determined by the Board if the Board concludes that such an adjustment is desirable.If an individual becomes an Eligible Director during a Plan Year on a date other than the date of the Annual Meeting for such Plan Year, he shall be granted under this Section3.2, on the first business day on which he is an Eligible Director, a Restricted Stock Unit Award in the amount determined in accordance with the preceding two sentences reduced pro-rata to reflect the portion of the Plan Year that has elapsed prior to the date on which he becomes an Eligible Director. 3.3.Vesting.Restricted Stock Unit Awards granted to a Director in any Plan Year shall vest on the last day of the Plan Year in which granted,provided that the Director serves on the Board until such date.A Director who does not serve on the Board at least until the last day of the Plan Year in which such Restricted Stock Unit Award was granted, shall forfeit such Restricted Stock Unit Award.Notwithstanding the foregoing, (i) if the Director ceases to be a Director by reason of the Director'sdeath, Disabilityor Retirement, all of his Restricted Stock Unit Awards that are not then vested shall become vested, and (ii)all Restricted Stock Unit Awards that are held by an individual serving as a Director on the date of a Change in Control that are not vested shall become vested on the date of the Change in Control. 3.4.Payment.The shares of Stock underlying Restricted Stock Unit Awards that have vested on or prior to the Date of Termination of an Eligible Director's service on the Board (as determined pursuant to Section 3.3) shall be payable on such Date of Termination (or within 30 days thereafter, subject to Treas. Reg. Section 1.409A-3(i)(2). 3.5.
